TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00595-CV



                           Harriet “Hatsy” Heep Shaffer, Appellant

                                                 v.

          Alien, Inc.; Strategic Land Management Consultants, L.L.C.; Clark Wilson
             Homes, Inc.; Capital Pacific Holdings, L.L.C.; Gary Bradley; Bradley
                     Development, Inc.; SH-45 Development, L.L.P.; SH-45
                              Development, G.P., Inc.; and Lazarus
                                  Development, L.L.P., Appellees



        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
          NO. GN002699, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Harriet “Hatsy” Heep Shaffer has filed a motion to dismiss this appeal. We

grant the motion and dismiss the appeal.1 See Tex. R. App. P. 42.1(a).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: November 4, 2005




    1
      Shaffer’s appeal was abated due to bankruptcy. See 11 U.S.C. § 362; Tex. R. App. P. 8.
Shaffer’s motion to dismiss has been authorized by the bankruptcy trustee; it appears that all stays
are now lifted pursuant to the Chapter 11 confirmation plan of July 26, 2005.